Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 1-21 and 25 and species  of a polypeptide, directly binds TNF, etanercept, noise, primary condition and TNF in the reply filed on 12/31/2018 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-10, 12, 14, 15, 19, 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2018.
Claims 1, 11, 13, 16-18 and 21 are under consideration in the instant Office Action.


Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11, 13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery et al., US2015/0044271 (2/15/2019 PTO-892) in view of Rahman et al., US6,548,527 (8/22/2019 PTO-892) and Baratz et al., 2011 (12/14/2021 PTO-892).
The limitation of claim 1 requiring “tinnitus due to maladaptive neuroplasticity” is being interpreted as tinnitus being produced due to neuroplasticity, i.e. tinnitus due to neuronal loss or injury. It is pointed out, that in the art that tinnitus is physiologically characterized by an increase in spontaneous neuronal activity in the central auditory system and is therefore, a maladaptive auditory somatosensory plasticity as evidenced by Wu et al., 2015 (8/12/2021 PTO-892) in the abstract. Wu also shows that the lasting effect of tinnitus is due to maladaptive plasticity (see page 2, 1st paragraph).
Slattery teaches using pharmaceutical preparations to treat otic diseases and conditions including hearing loss (see abstract). Slattery teaches using TNFinhibitors like etanercept, adalimumab and infliximab to treat hearing loss and symptoms like tinnitus (see paragraphs 105, 133, 147,149 154) as in instant claim 1. Slattery teaches the diagnosis of sensorineural loss includes tinnitus (see paragraph 88) and meets the limitation of assessing patient population and a diagnosis of tinnitus with maladaptive neuroplasticity as required in instant claim 1. As noted above, both Wu and Moller  2016 (8/12/2020 PTO-892) provide evidence that tinnitus is linked to maladaptive plasticity of the brain. Slattery teaches treating noise induced hearing loss, noise induced trauma and debilitating hearing symptoms such as tinnitus (see paragraphs 16-18, 25, 87-88, 92) as in instant claims 16, 17, 20 and 21. Slattery teaches treating tinnitus as a symptom of inner ear infection (see paragraph 18) and this meets the limitations tinnitus of claim 1 and not presenting with hearing loss of instant claim 21. Slattery teaches that peripheral vestibular disorder which include hearing loss and tinnitus are a primary cause (see paragraph 90) as in instant claim 13. Slattery teaches administering typical pharmaceutical compounds to treat noise induced hearing loss which include calcium channel blocking agents (see paragraph 192) and meets the requirement of ion channel inhibitors of instant claims 11, 16 and 17. Slattery teaches administering the otoprotective agent up to 36 hours after exposure to otodestructive noise (see paragraph 173) as required in instant claim 18. Slatterly does not teach systemic administration of the specific TNF- synthesis inhibitor, 3,6’-dithiothalidomide as required in instant claims 1 and 17-18.
Rahman teaches treating ear disorders including tinnitus associated with syndromes of sensory hearing loss and using TNF antagonists to treat ear disorders (see column 1, lines 11-20 and 28-30) as in instant claim 1. Tinnitus meets the requirement of maladaptive neuroplasticity of instant claim 1 as evidenced by Wu. Rahman teaches treating a specific patient population that meet the clinical criteria for IMCVD (see column 3, lines 11-25) and reads on the limitation of claim of assessing and identifying the required patient population. Rahman teaches that the treatment includes TNF antagonists, such as  etanercept and infliximab, to treat ear disorders are (see column 1, lines 37-40 and column 5, lines 10-50). Rahman teaches administering a TNF antagonist, by subcutaneous injections (see column 3, lines 10-20 and column 5, lines 10-50) and meets the limitation of systemic route of claim 1. Rahman teaches administering doses of a TNF antagonist, by subcutaneous injections twice weekly (see column 3, lines 10-20 and column 5, lines 10-50). Rahman teaches administering TNF antagonist at a dose appropriate to the effect to be achieved and that the preferred route of administration is subcutaneous, intravenous or oral (see column 6, lines 38-43) as required in instant claims 1 and 18. Rahman does not teach the administration of specific TNF- synthesis inhibitor 3,6’-dithiothalidomide.
Baratz teaches that the administration of the TNF- synthesis inhibitor 3,6’-dithiothalidomide treats mild traumatic brain injury (see abstract). Baratz teaches administering the TNF- synthesis inhibitor 3,6’-dithiothalidomide via systemic route (see parage1033, 2nd column 2nd paragraph) as required in instant claim 1. Baratz teaches administering the TNF- synthesis inhibitor 3,6’-dithiothalidomide at 1 or 12 hours post injury (see abstract) as required in instant claim 18. While Baratz teaches treating mild TBI, Baratz does not specifically teach treating tinnitus associated with maladaptive neuroplasticity.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Slatterly, Rahman and Baratz. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because both Slatterly and Rahman teach using TNF antagonist to treat hearing disorders and Rahman teaches using these treatments at the best dose to achieve the desired effect and state that the that the preferred route of administration is subcutaneous, intravenous or oral (see column 6, lines 38-43) since Rahman teaches that the systemic administration of TNF antagonist was successful at treat ear disorders including tinnitus. One of ordinary skill in the art would be further motivated to administer the TNF- synthesis inhibitor 3,6’-dithiothalidomide via systemic route in view of Baratz’s disclosure (see page 1033, 2nd column 2nd paragraph). One of ordinary skill the art would be motivated to try other drugs that affect the TNF pathway such as TNF- synthesis inhibitor 3,6’-dithiothalidomide taught by Baratz since it has been shown to alleviate mild TBI symptoms by reducing the levels of TNF after injury. One of ordinary skill in the art would have a reasonable expectation of success in treating tinnitus with the TNF- synthesis inhibitor 3,6’-dithiothalidomide since this specific drug has already been shown to be neuroprotective in the TBI model and it is a drug that specifically targets the same protein, TNF- , as other treatments for tinnitus with maladaptive plasticity that is caused to traumatic injury to the nervous system.  The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  

Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive. Applicant argues that the Examiner is making inaccurate and unsupported statements. The first is listed as “tinnitus due to maladaptive neuroplasticity” is being interpreted as tinnitus being produced due to neuroplasticity, i.e. tinnitus due to neuronal loss or injury.”, and argues that Examiner does not support this statement. It is unclear how this is not supported. The Slattery reference teaches the diagnosis of sensorineural loss includes tinnitus (see paragraph 88). Therefore, there is explicit support for this in the instant action.
Applicant argues that the Examiner has failed to provide evidence that tinnitus is  due to maladaptive plasticity. This is not found persuasive because there have been multiple references placed on the record that support this statement See for example, Shore at al. 2016 (8/12/2020); Johnasson US2010/0217359 (8/12/2020);  Wu et al., 2015 (8/12/2020 PTO-892)  and Moller 2016 (8/12/2020) as a small example of what is known in the art and clearly supports the statement that intermittent or long lasting tinnitus is due maladaptive plasticity.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).Applicant argues that the Slattery reference is towards local administration while Rahman is only towards the treatment of immune mediated ear disorder; argues that the Baratz reference does nothing to cure the deficiencies of Slattery or Rahman and finally that the proposed method of Slattery with selected aspects of the method of Rahman would impermissibly change the principle of operation of Slatterly. This is not found persuasive because the combination of all three references make it clear why one of ordinary skill in the art would be motivated to administer the required TNF agonist treatment and the systemic route of administration has a reasonable expectation of success in view of Baratz teachings. Further, it is unclear why it would be impermissible to change the principle of operation of Slatterly. Slatterly teaches the patient population and the genus of the treatment while not the specific species of the instant claims. The prior art, specifically Rahman and Barazt, both teach that the genus and the specific species can be administered via a systemic route and still be capable of treating the claimed patient population. Therefore, changing the route of administration to use a known successful treatment and apply it to the patient population does not change the principle of operation of Slatterly, but rather is modified in view of what was known in the prior art at the time of filing with a reasonable expectation of success.
Therefore, the arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649